Citation Nr: 0916403	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  96-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches on a direct 
basis, on a presumptive basis as due to undiagnosed illness, 
or secondary to service-connected Buerger's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1974 to July 1977 
and from June 1979 to August 1993. He served in the Southwest 
Asia Theater of operations from August 29, 1990, to April 4, 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO).

The Board referred claims for service connection for hearing 
loss, diabetes, and PTSD in its September 2004 and March 2006 
remands. They remain unadjudicated. These three issues are 
again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is attempting to establish service connection for 
headaches.  He has alleged that his headaches are causally 
connected to his service-connected disabilities, Buerger's 
Disease, in particular.  In addition to Buerger's Disease, 
the Veteran is service-connected for hypertension, left 
shoulder bursitis, residuals of the left fifth metatarsal 
fracture, residuals of the right thigh muscle injury, chest 
pain, and epidemic keratoconjunctivitis of the left eye, and 
a cyst of the left wrist.  The VA examiner who conducted the 
February 2005 VA examination concluded that the Veteran's 
current "chronic daily headache with migrainous features" 
was less likely than not caused by military service.  The 
examiner went on to opine that there is "virtually no chance 
that [the Veteran's] headaches are caused by Buerger's 
Disease.  However, the examiner did not provide any opinion 
as to the likelihood that the Veteran's service-connected 
Buerger's Disease, or any of his other service-connected 
disabilities, aggravated the chronic headaches.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . . ." 38 C.F.R. § 3.310 
(2008). Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service- connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439 (1995). The Veteran, through 
his representative, is specifically alleging that the service 
connected disabilities have aggravated his headache disorder.  
See March 2009 representative statement.  While the Board 
regrets the delay in, this theory of legal entitlement must 
be considered before appellate review may be completed.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The notice 
provided to
the Veteran in this case is not in conformity with the 
Court's Dingess decision. As such, this matter must be 
remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. § 
3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain an addendum to the February 
2005 VA examination report, or if that is 
not possible, afford the Veteran a new VA 
examination(s) as necessary to provide 
medical opinion as to the etiology of his 
chronic headaches with migrainous 
features.  A copy of this Remand, a list 
of the disabilities for which service 
connection has been granted, and the 
claims folder, including the service 
treatment records and any records obtained 
during the course of this remand, should 
be made available to and reviewed by the 
examiner(s). The examiner should record 
the full history of the Veteran's headache 
disorder, to the extent known, including 
through records identified by the Veteran.

The examiner should provide answers to the 
following:

(a) Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the Veteran has a 
current headache disorder, which was 
incurred in or manifested during the 
Veteran's service or during the one-year 
period following the Veteran's service 
discharge, or is etiologically related to 
or secondary to any of his service-
connected disabilities (which include 
hypertension, left shoulder bursitis, 
residuals of the left fifth metatarsal 
fracture, residuals of the right thigh 
muscle injury, chest pain, and epidemic 
keratoconjunctivitis of the left eye, and 
a cyst of the left wrist)?

(b) If the Veteran did not incur a 
headache disorder in service or proximate 
to service, is it at least as likely as 
not (that is, is there at least a 50-50 
degree of probability) that his headache 
disorder is aggravated (that is, 
permanently worsened) by any of his 
service-connected disabilities (Which 
include hypertension, left shoulder 
bursitis, residuals of the left fifth 
metatarsal fracture, residuals of the 
right thigh muscle injury, chest pain, and 
epidemic keratoconjunctivitis of the left 
eye, and a cyst of the left wrist)?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

3.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




